Citation Nr: 1716898	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  07-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected left-knee osteoarthropathy disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right-knee osteoarthropathy disability.

3.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected right-shoulder degenerative arthritis disability.

4.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from July 1984 to November 1984 and from July 1985 to March 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which, in pertinent part, (1) granted service connection for minimal bilateral knee osteoarthropathy with an evaluation of 10 percent, (2) granted service connection for right-shoulder degenerative arthritis with an evaluation of zero percent, and (3) granted service connection for degenerative disc disease of the cervical spine with an evaluation of zero percent. The RO assigned an effective date of April 1, 2005 for each of these actions.  The Veteran timely appealed the decision.

The Veteran was scheduled to appear before a Hearing Officer in April 2007 at the RO.  He was informed of the scheduled hearing through a letter mailed in March 2007.  The Veteran withdrew his hearing request.

In an August 2008 decision, the RO increased the Veteran's cervical spine disability rating to 20 percent effective May 17, 2007.  The RO also assigned separate 10-percent disability ratings for the Veteran's left and right knee osteoarthropathies effective May 17, 2007, and maintained the Veteran's 10-percent disability rating for his bilateral knee osteoarthropathy effective April 1, 2005 to May 17, 2007.

The Board previously considered these claims, among others, in January 2011, on which occasion they were remanded for additional development.

In an August 2012 decision, the Appeals Management Center (now the Appeals Management Office), among other things, (1) increased the Veteran's bilateral knee osteoarthropathy disability rating to 20 percent effective April 1, 2005 and (2) increased the Veteran's right shoulder disability rating to 20 percent effective May 3, 2011.

In a January 2013 decision, the Board, in pertinent part, granted in part and denied in part the claims on appeal. Implementing the Board's decision, in February 2013 the RO assigned an effective date of April 1, 2005 to each of the Veteran's (1) left knee osteoarthropathy, evaluated at 10 percent; (2) right knee osteoarthropathy, evaluated at 10 percent; (3) right shoulder degenerative arthritis, evaluated at 20 percent; and (4) degenerative disc disease of the cervical spine, evaluated at 20 percent.  The 10-percent disability evaluations for the Veteran's left and right  knee osteoarthropathies replaced the single 10 percent disability evaluation for bilateral knee osteoarthropathy effective April 1, 2005 to May 17, 2007.

The Veteran appealed to the Board's January 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2013, the Court issued an order that granted a joint motion for remand to partially vacate the January 2013 Board decision.  The joint motion limits the issues to those noted above. The appeal as to the remaining issues has been dismissed.

The Veteran was subsequently notified by letter in February 2014 that the Court remanded the matter to the Board. The letter informed him of the opportunity to submit additional arguments and evidence in support of his appeal within 90 days pursuant to 38 C.F.R. § 20.1304 (2013). The appellant did not submit additional evidence with that period.

The Board reconsidered the four above-noted claims in July 2014 and November 2015, on which occasions they were remanded for additional development.  The November 2015 decision also remanded the issue of entitlement to a total disability based on individual unemployability (TDIU).  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

After the November 2015 Board remand, the Appeals Management Center, in a January 2017 rating decision, granted TDIU effective the day following the Veteran's last day of employment.  That award constitutes a full grant of the benefit sought, and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim of service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.

Following the July 2014 remand by the Board, VA examinations were conducted in October 2014 to evaluate the severity of the Veteran's service-connected left knee osteoarthropathy, right knee osteoarthropathy, right shoulder degenerative arthritis, and degenerative disc disease of the cervical spine.  Similarly, after the November 2015 Board remand, VA examinations were conducted in December 2016 to evaluate the severity of the left knee osteoarthropathy, right-knee osteoarthropathy, and degenerative disc disease of the cervical spine.  However, in July 2016, the Court had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The October 2014 and December 2016 VA examinations do not address all of those measurements.  Therefore, a remand is needed to comply with the Court's holding.  Additionally, on remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for examinations for his service-connected left knee osteoarthropathy, right knee osteoarthropathy, right shoulder degenerative arthritis, and degenerative disc disease of the cervical spine.  The examiner should review the claims file to become familiar with the pertinent medical histories of the disabilities.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, the examiner is to address the following, for each of the above-noted disabilities:

 a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and nonweight-bearing position.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

 b.  Review the prior October 2014 and December 2016 VA examinations and opine as to whether the above-requested measurements would be similar if taken at the times of those prior examinations and if not, how they would have differed.

 c.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinions cannot be provided without resort to speculation, court cases require the examiner to explain why the opinions cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if the benefits sought remain denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

